Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 30, 1992, which reduced claimant’s weekly unemployment insurance benefit rate.
Upon claimant’s separation from employment, he received $169,980.06 as a lump-sum distribution from the employer’s pension plan and $158,151.69 as a lump-sum payment from a profit sharing plan. Claimant’s employer made all of the contributions to the profit sharing plan and more than 50% of the total contributions to the pension plan. Based on these facts, claimant’s weekly unemployment insurance payments of $280 were reduced by $268 pursuant to the provisions of Labor Law § 600.
We initially note that the payments from the profit sharing plan, like those from the pension plan, are subject to the provisions of Labor Law § 600 (see, Matter of Hager [Levine], 42 AD2d 798). Claimant failed to provide any specific evidence to substantiate his claim that the unemployment insurance benefits of certain other workers were not reduced after receiving similar pension and profit sharing distributions. Given the purpose of the statute and the evidence presented, including the relevant tables used to arrive at the various figures (see, Matter of Jackson [Catherwood] 24 AD2d 1038, *680affd 20 NY2d 863), we find that the record substantiates the reduction ordered by the Unemployment Insurance Appeal Board in claimant’s benefit rate (see, Matter of Manheim [Levine], 49 AD2d 986; Matter of Lipsky [Levine] 44 AD2d 95, affd 36 NY2d 947).
Weiss, P. J., Levine, Crew III, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.